Title: William Cooper to Thomas Jefferson, 24 November 1813
From: Cooper, William
To: Jefferson, Thomas


            Sir New York Novr 24th 1813
            At a time when our enemy has avowed his intention to prosecute the war with the utmost rigor against our towns, villages, and citizens, it becomes the duty of every American to aid his Government in repelling them. I shall not be deterred by one disaster from respectfully submitting a plan, which I shall, I trust, demonstrate would completely banish them from our waters. Indeed, I am about submitting to Mr Serrurier a proposal for “carrying the war to Carthage.”
            Last winter I offered to build, at my own expence, a floating battery for the purpose of aiding our operations against the British in Kingston, and on the St Lawrence, if Government would furnish the arms and ammunition. The offer was accepted, and I, accordingly, undertook the enterprize. I did not think that I could, prudently, appropriate more than $2500 for the object, and, therefore, constructed it but slightly; although I have no doubt but it would have answered its intention, if it had arrived safely in Sackets Harbor, or if I had even completed it before I left Oswego. Impatient to get to the Harbour, I set sail before the decks were caulked, or, indeed, entirely laid: Of course I was not prepared to encounter a heavy gale, which arose as I had every
			 prospect of weathering Stony-point. Having but a dozen soldiers on board, all of whom were seasick, it was impossible to pump out the water as fast as it washed over the bulwarks, and run into the hold. She filled in about an
			 hour and settled on the bottom; where, in the course of an hour and a haf  half, she went to pieces. I state these explanatory circumstances that no prejudice may arise in your mind against floating batteries from the fate of that one. The plan, however,
			 which I shall now
			 propose is no way similar except in its form.
            I enclose a sketch, which will be, I think, sufficient to enable you to understand my explanation. The form of my proposed battery is an irregular octagon: The longest sides may be varied as may be deemed expedient: The one I built at Oswego was only 30 feet—its extreme length 70: the angles are 45°, of course allowing 20 feet for the breadth of the boats, the sides l l l l will be about 28 feet. The extremities between o and o
			 are the width of the water way, or 6 feet. I have represented this battery as 100 feet extreme length; of course its longest side is 60 ft.
            The only methods of  over coming a floating battery must be by sinking, burning, battering to pieces, or capturing by boarding. This, I will show is secure from all, at the same time that it is morally certain that no floating enemy is secur from it.
            The battery is intended to draw 6 feet water, the bottoms of the two vessels perfectly flat; in short every part of its surface is right-lined except the roof.
            The deck which supports the carronades or mortars being but little elevated above the water, the height of the battery, when ready for service, will not much exceed six feet; except the spring of the arch, which I shall mention.
            I ought to have pursued a more regular course of explanation. I, however, know that I shall be understood—
            It is unnecessary to enter into the details which form my demonstration of the power of this machine, because, after having furnished you with an account of its form and proportions, you will immediately understand them.
            The burthen of each vessel will be 9600 cubic feet: Both, or the buoyancy of the battery above below its decks 19200 cubic feet  of water = 535 tons. + –
            I purpose to move it by a steam engine of 3 feet cylinder
            The battery which I constructed had an oak bulwark 4 feet thick, extending one foot below the water line. This was, therefore, liable to be burnt by red-hot shot—although I had pretty well guarded against it, by methods of extinguishment. It could not be sunk by cannon shot because no cannon ball, with any practicable angle of depression, could penetrate, with force, a foot below water, according to the existing mode of warfare—
            It might be sunk because it was not bomb-proof. I, however, depended upon its great strength, and the character of its intended armament; willing to run the risques to which I might be exposed.
            
            A common vessel of war is a slave of the winds and tides—my battery is the slave of our will.
            Making the vessels which support the bulwarks and superstructure of the dimensions I noticed I will proceed to the bulwarks themselves.
            Instead of four feet of solid oak, I will construct the bulwarks, from two feet below the water line, of oak, two feet thick, and enclose it, completely, with three inches of wrought iron. This will be equally as light as my bulwarks, at the same time that it will be impenetrable.
            The specific gravity of iron (wrought) is, about, 7645, of oak 925, of course, three inches of iron are not so heavy as three two feet of oak: But, to simplify the calculation, we will take the 4 feet of oak. The length of bulwark 244 × by the depth 8 × the thickness 4 = 7808 cubic feet of oak = of our American oak, as I have found by experiment about 7000 cubic feet of water = less than 180 tons—
            leaving an excess of 355 tons burthen, deducting the weight of the vessels—these, allowing them to be one foot thick, of solid oak throughout, below the bulwarks, already estimated, will weigh about 70 tons: But all this is specifically lighter than the water, and an extravagant allowance besides.
            The roof shall be bomb-proof, about one inch thick of iron, with a gentle curve or arch = to 70 tons. sufficient to change the direction of any ball or resist the fall of any bomb. We have now a buoyant power of 195 tons, abundantly sufficient for guns ammunition, steam engine, fuel, &c.
            An engine of 3 foot cylinder propells a steam boat of 400 tons, at the rate of 9 miles an hour. This we see daily. Allowing for the shape of my battery; and, particularly, for the direct method in which my propelling power acts, instead of Mr Fultons’ oblique, I may reasonably, nay, demonstrably, expect six miles. This is sufficient to change the whole art of maratime warfare, where
			 the hostile parties are as near as the French and English, or as the blocading squadrons of the British and ourselves
            Allowing, agreeably to my sketch, 14 ten or twelve inch mortars, or columbiads to each battery. they will equal, of iron to 40 tons. Steam engine 30 tons. I have still sufficient buoyant power for fuel ammunition, myself and crew, for a week at least—say 200 men
            Where are we now? We go when we please: we go where we please; so far as our fuel will carry us. We can always choose our position. Our armament  shells must either blow to peices or sink every thing if properly directed
            By making the piston work, horizontally instead of vertically, I compress the Engine within the altitude of the centre of the arch &—30 ft. in length
            To Describe the plan of my engine is unnecessary, because those, in use, are sufficient—and mine far better. I am indeed, surprized that Iron has not been used long since in forming bulwarks. I have allowed three inches for the iron, because I happened to know that no ball could penetrate that thickness: perhaps much less would suffice. The iron necessary, according to that plan, would amount for bulwark & roof
            
              
                to 160 tons
                $24000
              
              
                Steam engine
                20000
              
              
                Building, at the most
                20000
              
              
                
                64000
              
            
            64000 without the guns—less than the expence of a single sloop of war! and what can oppose it. The guns should be cast on purpose. A ten or 12 inch shell fired into a vessel would injure her much in bursting, & if below the water would sink her inevitably. I have no doubt that Captain Manby’s plan for “rending vessells asunder,” which I lately saw announced in an English paper, is by firing shells charged with some of the strong fulminating powders.
            If we had one of these batteries here no enemy would dare approach the coast, when he knew that a calm would be his certain destruction. Indeed, such is the mighty power of the steam engine, that an ordinary breeze would not secure his escape. One in the Chesapeake would effectually protect its shores from depredations and its trade from annoyance by the British. A smaller one on Lake Ontario would inevitably destroy the British naval force, even in Kingston harbour, and render immense service elsewhere. A half dozen might run over from Calais, or Dunkirk, and burn the East and West India Docks; in fact almost ruin England, if not quite compel her to sue for peace, on any terms
            No form of construction admits of such immense strength. The one I was wrecked in was, weak—the water-way was entirely open and wide for the purpose of rowing inside. But here the deck timbers may be continuous: flat bars of iron from bottom to bottom would not much impede it, but would render it very strong. The bulwarks between o & o come to the waters edge nearly, so that the water has a free passage between the boats, and under the engine. By inserting a few tubes into the boiler below the surface of the water the force of the steam would produce fountains of boiling water that would drive an enemy from the roof; and the turning of a cock would regulate the discharge.
            
            What might not a few of these batteries effect! How could England protect her towns on the coast from destruction? The small draught of water would enable the batteries to go any where, and find harbours where not even a sloop of 80 tons could enter.
            There would be no great difficulty in destroying Halifax if not Quebec. A transport vessel for wood would be secure in company, and an experienced and prudent commander, in the summer might navigate her without any risque
            From France how easy to enter the Thames and ascend to London! Coal could be procured by laying any town under contribution when it was wanted, and the circumnavigation of England, accomplished;—teaching that proud nation that her wooden walls could no longer protect her; and inflicting a just and dreadful punishment for her maratime agressions, and disabling her, forever, from availing
			 herself of her naval superiority—
            I have taken the liberty to address you, because I know that your love for the Country will dispose you to give t my suggestion a consideration, and because I know that your favorable opinion will ensure its adoption—
            The loss of a finger on my right hand, which was torn off when I was wrecked, will be my apology for this scrawl—
            I Am, Very Respectfully, Your Excellency’s Most Obedient Humble ServantWilliam Cooper
          